Citation Nr: 0312467	
Decision Date: 06/11/03    Archive Date: 06/16/03

DOCKET NO.  01-09 878	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for strokes/thrombosis 
of the brain, to include as secondary to the veteran's POW 
experiences.

2.  Entitlement to service connection for thrombosis of the 
left lower extremity, to include as secondary to the 
veteran's POW experiences.



REPRESENTATION

Appellant represented by:	Kentucky Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The veteran served on active duty from November 1937 to 
September 1947.  She was a prisoner of war of the Japanese 
government from May 6, 1942 to February 2, 1945.

These matters are before the Board of Veterans' Appeals 
(Board) from an October 26, 1998 rating decision, and an 
October 3, 2001 Supplemental Statement of the Case (SSOC) 
decision, by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Louisville, Kentucky. 

The Board notes that the veteran has had a total rating based 
on individual unemployability due to service-connected 
disability in effect since July 26, 1995.

The veteran's claim of entitlement to service connection for 
thrombosis of the left lower extremity, to include as 
secondary to the veteran's POW experiences, is the subject of 
a remand section of this decision.


FINDING OF FACT

The veteran's strokes/thrombosis of the brain was caused by 
the veteran's service-connected arteriosclerotic heart 
disease.


CONCLUSION OF LAW

Strokes/thrombosis of the brain is proximately due to the 
veteran's service-connected arteriosclerotic heart disease.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.310 
(2002).




REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)).  
This law eliminated the former statutory requirement that 
claims be well grounded.  Cf. 38 U.S.C.A. § 5107(a) (West 
1991).  The VCAA includes an enhanced duty on the part of VA 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits, as well as 
the claimant's and VA respective development 
responsibilities.  The VCAA also redefines the obligations of 
VA with respect to its statutory duty to assist claimants in 
the development of their claims.  Regulations implementing 
the VCAA have been enacted.  See 66 Fed. Reg. 45,620 (Aug. 
29, 2001) [codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2002)].

The veteran's service medical records have been obtained.  
Some post-service VA medical records have also been obtained.  
The veteran submitted a February 2000 opinion from her 
private physician.  The veteran has been provided a VA 
examination.  Attempts by VA to obtain medical records 
relating to the veteran's myocardial infarction and relating 
to her initial stroke were unsuccessful.  The veteran has not 
identified any outstanding available evidence necessary to 
substantiate her claim.  The veteran and her representative 
have been accorded ample opportunity to present evidence and 
argument in support of her appeal, and have done so.  
Accordingly, no further assistance to the veteran is required 
to comply with the duty to assist mandated by statute. 

While the VA has not fully apprised the veteran of the 
development the VA would attempt to perform, and the evidence 
the veteran needed to provide, see Quartuccio v. Principi, 16 
Vet. App. 183 (2002), in light of the outcome of this 
decision, the veteran is not adversely affected by such lack 
of notification. 

Taking the above factors into consideration, there is no 
prejudice to the veteran in proceeding to consider the claim 
of entitlement to service connection for strokes/thrombosis 
of the brain, to include as secondary to the veteran's POW 
experiences.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).

In general, applicable laws and regulations state that 
service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303.  Service connection may also be granted for a disease 
first diagnosed after discharge when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In addition, service connection may be granted for disability 
which is proximately due to or the result of a service-
connected disease or injury.  38 C.F.R. § 3.310(a).  
Moreover, where a service-connected disability causes an 
increase in, but is not the proximate cause of, a nonservice-
connected disability, the veteran is entitled to service 
connection for that incremental increase in severity 
attributable to the service-connected disability.  Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).

The veteran's service medical records are negative for any 
complaints or findings of a stroke or thrombosis of the 
brain.

By rating action in December 1997 the veteran was granted 
service connection for arteriosclerotic heart disease with 
history of beriberi.

The record reveals that the veteran experienced a myocardial 
infarction in January 1983.  The record further reveals that 
the veteran experienced strokes in 1993, and in 1997.

In a February 2000 statement, the veteran's physician, 
J.B.R., M.D., stated that it was more likely than not that 
the veteran's heart condition contributed to the veteran's 
strokes.

The veteran was afforded a VA examination in August 2000.  
The examiner noted that the claims file did not have the 
medical records from the treatment the veteran received for 
her myocardial infarction or for her strokes.  The examiner 
stated that due to the lack of medical evidence she was 
unable to express an opinion as to whether the or not the 
veteran's strokes or thrombosis of the brain were related to 
the veteran's service-connected arteriosclerotic 
cardiovascular disease. 

In September 2002, a VA physician reviewed the veteran's 
claims file and examined the veteran.  The examiner stated 
that if the veteran's service-connected disability included a 
systemic arteriosclerosis, then it would be likely that this 
disease process caused the veteran's cerebrovascular 
accident.  It was opined that if the atherosclerotic heart 
disease was considered as limited to the coronary arteries, 
it was unlikely that the condition was related to the 
cerebrovascular accidents.

In this case there is a private physician who has stated that 
the veteran's service-connected arteriosclerotic heart 
disease contributed to the veteran's strokes.  There is also 
a VA physician who has opined that if the veteran's service-
connected arteriosclerotic heart disease is considered to be 
systemic, then it is likely that the veteran's service-
connected disability caused the veteran's cerebrovascular 
accident.  There is also a VA examination report in which the 
VA physician was unable to provide an opinion as to the 
relationship between the veteran's service-connected 
arteriosclerotic heart disease and her strokes.  There is no 
competent evidence of record establishing that the 
atherosclerotic heart disease is limited to the coronary 
arteries.  Since there is competent medical evidence 
supporting the veteran's contention that her strokes were 
caused by her service-connected arteriosclerotic heart 
disease, and since there is no medical evidence indicating 
the contrary, the Board finds that service connection for 
strokes/thrombosis of the brain, as secondary to the 
veteran's service-connected arteriosclerotic heart disease, 
is warranted.  38 C.F.R. § 3.310.


ORDER

Entitlement to service connection for strokes/thrombosis of 
the brain is granted.

						(CONTINUED ON NEXT PAGE)


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)).  
VCAA includes an enhanced duty on the part of VA to notify a 
claimant of the information and evidence necessary to 
substantiate a claim for VA benefits and which evidence, if 
any, the veteran is expected to obtain and submit, and which 
evidence will be retrieved by VA.  See 38 U.S.C.A. § 5103(a) 
and (b) (West 2002).  Also see Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  VCAA is applicable to all claims 
filed on or after the date of enactment, November 9, 2000, 
or filed before the date of enactment and not yet final as 
of that date.  38 U.S.C.A. 5107.  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

Additional evidence related to the claim for entitlement to 
service connection for thrombosis of the left lower 
extremity, to include as secondary to the veteran's POW 
experiences, has been received and added to the record since 
certification of the appeal to the Board.  The RO has not had 
the opportunity to readjudicate this issue with consideration 
of this additional evidence.  See Bernard v. Brown, 4 Vet. 
App. 384, 393-94 (1993).  Further, in Disabled American 
Veterans v. Secretary of Veterans Affairs, No. 02-7304,  - 
7305, - 7316 (Fed. Cir. May 1, 2003), the United States Court 
of Appeals for the Federal Circuit invalidated 38 C.F.R. 
§ 19.9(a)(2), and (a)(2)(ii) (2002) and noted that 38 C.F.R. 
§ 19.9(a)(2) (2002) is inconsistent with 38 U.S.C.A. § 
7104(a) (West 2002) because it denies appellants a "review 
on appeal" when the Board considers additional evidence 
without having to remand the case to the RO for initial 
consideration. 

Under the circumstances of this case, the Board finds that 
additional development of the record is required.  
Accordingly, the case is REMANDED to the RO for action as 
follows:

1.  With respect to the veteran's claim 
of entitlement to service connection for 
thrombosis of the left lower extremity, 
to include as secondary to the veteran's 
POW experiences, the RO should take 
appropriate action in this case to comply 
with the notice and duty to assist 
provisions of 38 U.S.C.A. § 5103(a) and 
(b), to include with regard to the one 
year period for receipt of additional 
evidence.  

2.  The RO must readjudicate the issue 
entitlement to service connection for 
thrombosis of the left lower extremity, 
to include as secondary to the veteran's 
POW experiences, and provide the 
appellant and her representative a 
supplemental statement of the case which 
includes a review of all pertinent laws 
and regulations, including those 
pertaining to the VCAA, and which 
reflects RO consideration of all 
pertinent evidence received since 
issuance of the November 1999 statement 
of the case. 

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


	                  
_________________________________________________
	U. R. POWELL 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



